Order, on reargument, granting plaintiff’s motion for summary judgment, denying defendants’ motion to dismiss the complaint, and granting defendants’ motion for summary judgment on their set-off and counterclaim, and the judgment entered thereon pursuant to section 477 of the Civil Practice Act, reversed on the law, plaintiff’s motion for summary judgment denied, defendants’ motion to dismiss the complaint granted, defendants’ motion for summary judgment denied, and the judgment vacated, without costs. Neither the complaint nor the counterclaim states facts sufficient to constitute a cause of action. Lazansky, P. J., Hagarty, Seudder, Tompkins and Johnston, JJ., concur.